Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Requirement for Information
	The 8/18/2022 response to the 7/14/2022 requirement for information has been considered.  As to the term "cable jacket", examiner accepts the response's designation of the cable jacket as the outermost layer of cable 101 as depicted in figure 1 although the description as filed does not mention this or an equivalent term such as cable sheath.

Specification Objections
	The specification is objected to for not including reference number 261 which appears in figure 3.

The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not include the following terms which appear in the claims:	"cable jacket", "front connector housing", "rear connector housing", "heat shrink sleeve", "protective cap", "sealing surface", and "end piece".  Either the specification must be amended to incorporate such terms, or the claims must be amended to use terms which already appear in the specification.

Claim Objections
	Claim 37 is objected to because line 12 refers to "the front connector housing assembly".  The term "front" should be removed from line 12 because line 3 recites "a connector housing assembly", not "a front connector housing assembly".
	Claim 37 is also objected to because it is missing "at least one" in front of "optical fiber" in line 9 (see line 2).
	Claims 41-42 are objected to because they recite "endpiece" rather than "end piece" (see parent claim 39).
	Claim 51 is objected to because it is missing "outer" in front of "tube" (see ancestor claim 48).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-38 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 17 of U.S. Patent No. 10073224 B2 (already of record via information disclosure statement).  Although the claims at issue are not identical, they are not patentably distinct from each other because each pending claim listed above is anticipated by patented claim 17 (noting that claim 17 includes all the limitations of its base claim 15).  It is noted that while the patented claims are method claims, the recited steps also set forth particular structural elements which correspond to structural elements of the listed pending claims.

Allowable Subject Matter
Claims 47-50 and 52-55 are allowed.  Claim 51 would be allowable if it is revised to overcome the informality objection above.  Claims 39-42 and 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims (and if the rewriting overcomes the informality objections above).

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874